Appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered *1269June 30, 2005. The order, among other things, granted the cross motion of defendant Independent Health Association, Inc. to keep as sealed or confidential any portions of the record that were so treated as of the date of settlement of this action.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Hurlbutt, A.PJ, Scudder, Gorski and Smith, JJ.